Title: To John Adams from Edward Dilly, 13 January 1775
From: Dilly, Edward
To: Adams, John


     
      Dear Sir
      London Jany 13th 1775
     
     I Wrote to you the 24th of Septr last in answer to your Obliging favor of the first of August, at the same Time I sent you the Second Volume of Mr. Burgh’s Political Disquisitions, which I presume will afford you every great satisfaction, as that volume treats pretty largely on the Taxation of America and the Importance of the Colonies to Great Britain, but in Case that Volume or Letter should have miscarried, I have embraced the opportunity of sending you (under the care of Mr. Henry Bromfield) the 2d Vol. and also all the sheets which are Printed, of the 3d and last Volume of the said Work, except the Title Page Preface and Index, which I will send you by some Other Conveyance, in the mean Time these Sheets may afford you some entertainment Instruction, or hints, which may tend to the General Good. If the Second Volume should have come to your Hand, be so kind as to send this duplicate Volume to John Dickenson Esqr of Philadelphia as he is already Possessed of the first Volume. I have also sent you 4 Copies of Mr. Robinson’s Considerations on the Measures carrying on with respect to the British Colonies in America. The 2d Edition with considerable Additions, also 4 Copies of a small Pamphlet, Published this Day by Mrs. Macaulay on the present Important Crisis of Affairs, this Lady though in a very infirm State of Health could not refrain throwing in her Mite into the Public Treasury. Addressed to the People of England Scotland and Ireland. I have likewise inclosed you Mr. Burke’s Speech in the House of Commons on American Taxation, and the Public Advertiser of this Day giving a circumstantial account of the Proceedings of the American Merchants and Traders of the City of London, in Preparing a Petition to the House of Commons which will be presented next Thursday, and it is expected the Example will be followed by Liverpool, Birmingham Bristol Manchester Leeds, and other Manufacturing Towns.
     The Proceedings of the American Congress give great satisfaction, to all the friends of Civil and Religious Liberty in this Country. Every honest and Independant Man must applaud the Congress for the Wisdom of their Proceedings—their Unanimity, and Manly firmness, and the Resolutions which they have Passed; which are Agreeable to Reason and Justice. The effects of these Resolutions Are already experienced in this Country, the Stoppage of our American Commerce, the decline of the Manufactures, and consequently a heavy draw back upon the Revenue. These are alarming Circumstances. Poverty will soon stare us in the face and unless the Grievances are redressed, who knows, but that a (the most dreadful of all Calamities) Civil War may close the Scene. But I hope your proceedings will be a means of awakening us out of our Lethargy, and shew us a sight of our danger, and upon seeing that danger we may be led to a speedy remedy. I make no doubt you will have that firmness, Unanimity, and Virtue of Perseverance, as to secure your invaluable Rights, and hand them down to Posterity inviolate.
     I could write you many Pages but I am in haste as the Bag is just going away; you have the Hearts of the English Nation, and Mr. Robinson in his present Publication says “you do us wrong in not thinking so,” and I thoroughly agree with this Author, in what he affirms “that there would not be hurt the hair of the Head of an American, were it to be Voted by all our Country.” Wishing you fortitude under your present severe Trials and that every good may result to North America from the Proceedings of the Congress.
     
      I am Dear Sir Your Affectionate friend and most Obedt Servant,
      Edwd Dilly
     
     
      PS I shall be very happy to hear from you when Opportunity Offers and shall esteem it a favor if you will transmit to me by the earliest conveyance, any Pamphlet or Paper that may be published relative to your Provincial Congress. I am now Printing the Whole Proceedings of the American Congress, some Extracts never Published before.
     
    